DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 12, 2021.  Claims 8 and 15 were amended; claim 16 was cancelled; and claim 21 was added.  Thus, claims 1-15 and 17-21 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-3, 15, and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 1, line 6 of claim 1 recites the phrase “…multiplexed into the combined signals.”  This is the first recitation of the phrase “the combined signals” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required. 
Claims 2-3 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 
claim 15, line 13 of claim 15 recites the phrase “the combined signal.”  This is the first recitation of the phrase “the combined signal” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  Appropriate correction is required. 
Claims 17-20 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. Patent Publication 2010/0176815 A1); in view of Benedikt (U.S. Patent Publication 2012/0161784 A1).
Regarding claim 1, Roth teaches an apparatus (Roth: FIGS. 7; Abstract.) comprising:
an automated test equipment for testing devices (Roth: FIG. 7; ¶5 [“…a schematic diagram of a typical digital ATE pin electronics.”]), wherein the automated test equipment is configured 
to generate a combined signal (Roth: FIG. 7; ¶104-105 [“…The signal combiner 720 is adapted to combine the signal at the TDR node 522 with a signal provided at the 
Roth additionally discloses providing the combined signal to a device under test (Roth: FIG. 5, ¶91 [“Moreover, it should be noted that a DUT connection 560 is connected with the TDR node 522 via, for example, a cable 570 (having, for example, an impedance ZT), a POGO pin 572 and a transmission line on a DUT-Board…”]), wherein one of the plurality of different signal components comprises a different signal characteristic relative to other one of the different signal components (Roth: FIGS. 9A-B, ¶115-119 [“FIG. 9A shows how three different pulse widths show up at SIGC. Making use of the signal shown in FIG. 9A, the proposed algorithm of measuring timing changes versus a pulse width can be applied. In other words, the signal SIGC is very well suited for the application of the inventive concept described with reference to FIGS. 1 to 4.”]).
However, Roth is silent as to explicitly disclosing generating a combined signal comprising a plurality of different signal components, wherein the plurality of different signal 
Benedikt, in a similar field of endeavor, discloses a measurement system and method for analysing, and characterising, the behaviour of a high frequency device, commonly referred to in the art as a device under test (or DUT) (Benedikt: Abstract.).  Therein, Benedikt discloses generating a combined signal comprising a plurality of different signal components, wherein the plurality of different signal components are multiplexed into the combined signal, and providing the combined signal to at least one of multiple pins of a device under test or a plurality of pins of a plurality of devices under test (Benedikt: FIG. 1; ¶61 [“The signal paths are combined into one by means of a multiplexer circuit 18, which combines the three signal components into the multi-component composite signal that is applied at the appropriate port of the DUT.”]).  Benedikt additionally discloses the plurality of different signal components comprises a different signal characteristic relative to other one of the different signal components (Benedikt: FIG. 1; ¶67 [“The amplified composite signals on the separate signal paths 16 are recombined by further multiplexers 18, one for each side of the circuit, to produce a multi-component composite signal, which in this embodiment has three different high-frequency components at a fundamental frequency f0 and two harmonic frequencies 2f0 and 3f0.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating a combined signal comprising a plurality of different signal components, where the plurality of different signal components are multiplexed into the combined signal, providing the combined signal to at least one of multiple pins of a 

Regarding claim 2, Roth, in view of Benedikt, teach all the limitations of the parent claim 1 as shown above.  Roth additionally discloses wherein the automated test equipment is further configured to control the devices to cause, at a given time, different ones of the devices to evaluate a same one of the different signal components of the combined signal (Roth: FIGS. 9A-B, ¶115-119 [“The method of FIG. 9B further comprises a second step 984 of calculating a TDR response information about a TDR response on the basis of a timing information.”]).

Regarding claim 3, Roth, in view of Benedikt, teach all the limitations of the parent claim 1 as shown above.  Roth additionally discloses the automated test equipment is further configured to control the devices to cause, at a given time, different ones of the devices to evaluate different ones of the different signal components of the combined signal (Roth: FIGS. 9A-B, ¶115-119 {See above.}).

Regarding claim 4, Roth teaches an apparatus (Roth: FIG. 7; Abstract.) comprising:
See above.}), wherein the automated test equipment is configured:
to combine a first plurality of different signals to acquire a combined signal (Roth: FIG. 7; ¶104-105; ¶109, FIG. 9A, ¶115, ¶117 {See above.}), and
extracting at least one of a plurality of individual signals or properties of the individual signals from the combined signal, wherein the plurality of individual signals or properties correspond to the second plurality of different output signals (Roth: FIGS. 9A-B, ¶115-119 {See above.}).
Benedikt discloses combining different output signals from at least one of multiple pins of a device under test or a plurality of pins of a plurality of devices under test to acquire a combined signal (Benedikt: FIG. 1; ¶61 [“The signal paths are combined into one by means of a multiplexer circuit 18, which combines the three signal components into the multi-component composite signal that is applied at the appropriate port of the DUT.”]).  Benedikt additionally discloses extracting at least one of a plurality of individual signals or properties of the individual signals from the combined signal, wherein the plurality of individual signals or properties correspond to the second plurality of different output signals (Benedikt: FIG. 1; ¶67 [“The composite signal from the source 8 is divided into separate component signals by means of multiplexers 11, one 11a arranged to feed a first side of the circuit and one 11b arranged to feed the second side of the circuit.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of combining different output signals from at least one of multiple pins of a device under test or a plurality of pins of a plurality of devices under test to acquire a combined signal, where extracting at least one of a plurality of individual signals or 
Regarding claim 21, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Benedikt additionally discloses the different output signals comprise at least two out of a digital signal, an analog signal, a Radio-Frequency signal, or a DC signal (Benedikt: ¶19 [“…providing a microwave frequency signal sampling apparatus connected to take measurements from at least one port of a DUT, preferably directly from the DUT port (preferably connecting as topologically close to the port as practically possible). The DUT may be directly connected to an RF coupler and the RF coupler may be connected to a waveform analyser (for example a VNA or oscilloscope) to enable measurement by the waveform analyser of RF signals at the port(s) of the DUT.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing different output signals which comprise at least two out of a digital signal, an analog signal, a Radio-Frequency signal, or a DC signal, as taught by Benedikt, into Roth, as modified by Benedikt, with the motivation and expected benefit of 

Regarding claim 6, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Benedikt additionally discloses the different output signals are frequency-multiplexed into the combined signal (Benedikt: FIG. 1; ¶61, ¶67 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing different output signals which are frequency-multiplexed into the combined signal, as taught by Benedikt, into Roth, as modified by Benedikt, with the motivation and expected benefit of using only one single automated test equipment to provide inexpensive and fast automated testing.  This method for improving Roth, as modified by Benedikt, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Benedikt.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Roth and Benedikt to obtain the invention as specified in claim 6.

Regarding claim 7, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Benedikt additionally discloses separating out the different output signals which are frequency-multiplexed into the combined signal (Benedikt: FIG. 1; ¶61, ¶67 {See above.}).

Regarding claims 11 and 12, each claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 13, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Roth additionally discloses further comprising a single tester resource configured to measure the combined signal (Roth: FIG. 7; ¶104-105 {See above.}).

Regarding claim 14, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Roth additionally discloses at least a portion of the measurement of the more than one of the plurality of properties from the combined signal are perform simultaneously (Roth: FIG. 9A; ¶117 {See above.}).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Benedikt; and further in view Sheen (U.S. Patent Publication 2003/0058148 A1).
claim 9, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  However, Roth, in view of Benedikt, is silent as to explicitly disclosing a signal extracting unit comprising a digital filter.
Sheen, in a similar field of endeavor discloses a topology for converting analog signals to digital signals (Sheen: Abstract).  Therein, Sheen discloses a crossover filter which outputs a combined signal (Sheen: FIG. 1; ¶17), and where the crossover filter comprises a digital filter (Sheen: FIG. 2, ¶20 [“…FIG. 2 shows an embodiment of the crossover filter 120. The crossover filter 120 includes a first digital filter 210.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a signal extracting unit comprising a digital filter, as taught by Sheen, into Roth, as modified by Benedikt, with the motivation and expected benefit of using only one single automated test equipment to provide inexpensive and fast automated testing.  This method for improving Roth, as modified by Benedikt, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sheen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Roth and Benedikt and Sheen to obtain the invention as specified in claim 9.

Regarding claim 10, Roth, in view of Benedikt, teach all the limitations of the parent claim 4 as shown above.  Sheen discloses analog filters 112, 114 that provide low-pass and high-pass filtering, thus extraction at least a portion of the signal (Sheen: FIG. 2, ¶30 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a signal extracting unit comprising an analog filter, as taught by Sheen, into Roth, as modified by Benedikt, with the motivation and expected 

Response to Arguments
Applicants’ arguments filed February 12, 2021 have been fully considered, but are considered moot on the new grounds of rejection.

Allowable Subject Matter
Claims 8 and 15-20 are indicated as allowable. 
The primary reason for the indicated allowability of dependent claim 8, is that, in combination with the other claim elements, generating a combined signal comprising a second plurality of different signal components, wherein the second plurality of different signal components are multiplexed into the combined signals.  Therefore, dependent claim 8 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 15, is that, in combination with the other claim elements, combining in the automated test equipment a second plurality of different output signals from multiple pins of a device under test or respective pins of a plurality of devices under test to acquire a second combined signal, wherein the second plurality of different signal components are multiplexed into the second combined signal.  Therefore, 
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112 as set forth above.

Response to Arguments
Applicants’ arguments filed February 12, 2021 have been fully considered, but are considered moot on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/JEFFREY P AIELLO/Examiner, Art Unit 2864